The defendant was arrested at 11 o'clock, indicted before noon, was informed at 1 o'clock that his case would be called at the termination of the case then trying and his trial was begun at 4 o'clock and terminated the same day.
The defendant was entitled to a fair trial by due process of law and this necessarily implies a reasonable time to prepare for it. This right is not properly subserved by a hurried conference with his lawyer during *Page 568 
a time, short and of uncertain duration, required for the trial of another case, and in a court room where defendant's presence was required lest he be caught unawares when his case was called.
The opinion of this court refers to the fact that in support of his motion for a new trial, the defendant did not bring upon the record by deposition or otherwise, any evidence that there were witnesses who could have been produced had a continuance been granted. In view of the rapid succession of events, it is hard to understand how this could have been done. It is no answer to the fact that his privileges guaranteed by law were taken away to assert that he does not show that he was harmed. He was entitled to them even if eventually their exercise would not benefit him. And even so, who can conjecture what preparation for trial would have been made had his counsel had adequate time to consult with the defendant? What likelihood was there that subpoenas issued at 1 o'clock would have secured the attendance of witnesses on the same afternoon? On the face of things, the time elapsing between the arrest and the trial was far too short and the forcing of this defendant to trial with such undue haste was a deprivation of his constitutional rights. It savored more of a drumhead court than the orderly administration of justice. I would grant him a new trial.